09/13/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0585


                                             DA 20-0585
                                                                             2       ORIGINAL
    DONNIE LEE STANDLEY,

                 Petitioner and Appellant,
                                                                      ORDER
        v.
    STATE OF MONTANA,

                 Respondent and Appellee.



          Appellant Donnie Lee Standley has filed a motion for an extension to file his reply
brief. Good cause appearing,
          IT IS ORDERED that Standley has until November 14, 2022, within which to file
his reply brief.
          No further extensions will be granted.
          DATED this /        day of Septernber 2022.
                                                    For the Court,




                                                                 Chief Justice
       'SEP 1 3 ?On
'     13ovven Greenwood
                      Courl
    Clerk of Supreme
       State of Montana